Citation Nr: 1700444	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  14-41 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  
This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.   


FINDING OF FACT

On November 17, 2016, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran's representative that the Veteran withdrew his appeal for an increased rating for diabetes mellitus. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In November 2011, the RO continued the Veteran's 20 percent rating for his service-connected diabetes mellitus.  The Veteran filed a timely notice of disagreement and substantive appeal.  By correspondence dated November 17, 2016, the Veteran's representative notified VA that the Veteran withdrew his appeal for an increased rating for diabetes mellitus.

Thus, the Board finds that there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to an increased rating for diabetes mellitus is dismissed.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


